THE      ATTORNEY                   GENERAL‘
                                   OFTEXAS
                                  AUSTEN      aa. ‘LCXAS

  FVILL  WILSON
ATTORNEYGENERAL
                         September 25,         1961


 Hon. Fred P. Holub                Opinion No. WW-1149
 County Attorney
 Matagorda County                  Re:       If one justice   precinct is wet !~
 Bay City, Texas                             and a portion of a dry precinct
                                             Is merged with said wet precinct,
                                             and that part of the dry precinct
                                             merged with the wet precinct    has
                                             no residents,   does that portion
                                             of the dry precinct merged with
 Dear Mr. Holub:                             the wet precinct   become wet?
         Your request     for an opinion         on the following   question:
         “If one justice   precinct  Is wet and a portion of a~
         dry precinct   la merged with said wet precinct,   and
         that part of the dry precinct merged with the wet
         precinct  has no residents,   does that portion of the
         dry precinct   merged with the wet precinct   become
         wet?”
 has been received      by this    office.
         The provisions  covering local option elections   are set
 out in Article   666-32 et seq. V.P.C.  These statutes were,enT
 acted by the Legislature   under the authority of Article   16;,'.:,
 Section 20 of the Texas Constitution,   paragraphs (b) and (c).
        In Goodie Goodle Sandwich, Inc. v. State, 138 S.W. 2d
         App.,error
 906,(civ.            dlsm., judgm. car. 1940) Chief Justice
 Bond, speaking for the court, held, at page 909:
          “It cannot be~.gainsald that the Commissioners!
          Court had the power and authority to define,        re-
       ,bofJlcr,m>           or alter the boundaries  of  pre-
         ?3ncts wf%hin the county, and tv ascertain         the
          facts necessary to the exercise     of such;powers;
          but it does not lie within the power of” the
          Court to detach ‘dry’ territory     from a ‘dry~l
          precinct   and attach It to a *wet’ precinct,
          thereby making the detached territory      ‘wet’,
          and allowing the sale, barter and exchange of
          prohibited   liquors within the detached terrl-
          tory, perforce    of the change.”
Honorable      Fred P. Holub, page 2 (WW-1149)



           Consistent   with this   are Attorney   General's      Opinions   Nos.
O-297 and 0-6600.
         We do not believe  that the absence of resfdents  in the
merged portion?makes any difference    as the cases uniformly
hold,that   the status of the area at the time of the merger
must remain the same until a local option election     has been
held as provided for in the statutes.     Houchlns v. Plalnos;xl30
Tex. 413, 110 S.W.2d 549, (1937). Griffin v. State, 131
Crlm. 231, 128 S.W.2d 1197 1939j; Griffin v. !rucker, 102 *
Tex. 420, 118 S.W. 635 (1909';f Goodie Goodle Sandwich, Inc. v.
State, supra.    See also 25 A.L.R. 2d 8b3.

                           SUMMARY

           When one justice   precinct  is wet and a portion of,a
           dry precinct   is merged with said wet precinct   and
           even though that part of the dry precinct     merged
           with the wet precinct    has no residents, the said
           portion of the dry precinct merged with the wet
           precinct  remains dry.
                                    Yours very truly,

                                    TJtkf&



ws:   sh                              Norman V. Suare
                                      Assistant Attorney       General
APPROVED:
                                                               ..:;




Pat Ebiky
Tom Burrus
Gordon Cass                                                                         \ ,.


REVIEWEDFOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.